Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on May 28, 2021 is considered and acknowledged.
                                                Status of the Application
2. Claims 1-13 and 15-19 are pending under examination. Claims 29 and 31 were previously withdrawn from further consideration as being drawn to nonelected claims. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part. The action is made Final necessitated by the amendment.
Response to Arguments:
3. With reference to the arguments drawn to priority to foreign application KR 10-2016-0182955, the Applicant’s arguments were found unpersuasive. With reference to the new sequences added in the instant application, the priority to the newly added sequences would not get the benefit to the foreign application because the foreign application do not have support for the new sequences added in the instant application. Thus the newly added sequences would not get the priority benefit to the foreign application.
4. The objection to the sequences of the specification has been withdrawn in view of the amendment.
5. The rejection of claims 1-10, 13 and 15-19 under 35 USC 103 as being unpatentable over Chun in view of Duncan has been withdrawn in view of the amendment.

                            New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.  Claims 1-10, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2012/0164692) in view of Christopherson et al. (Nucleic Acids Research, Vol. 25(3), p. 654-658, 1997).
    Chun teaches a method of dams 1-2, 15-18, a method for amplifying at least three target nucleic acid molecules with reduced primer dimer formation in a multiplex amplification reaction, comprising: (a) preparing at least three primer pairs, each primer pair comprising a forward and a reverse primer; wherein each primer comprises a hybridizing nucleotide sequence to a corresponding target nucleic acid molecule (see entire document, at least para 0170-0171 and Fig. 20-21, para 0597: indicating multiple primer pairs for multiple targets); wherein either or both of the primers in at least one pair of primers are universal base primers (UBPs), wherein UBP has 1-3 universal base nucleotides, wherein one or two of the universal base nucleotides are located in a core rd nucleotide to 8th nucleotide (see at least para 0170-0172, 0078, 0092-0104, 0359-0362, table 1; indicating at least one of the primer pair comprising ACP, which comprises 1 -3 universal base nucleotides at 3’-end of the primer and para 0170-0174, 0184-0185, 0359-0373, 0597 Fig. 20B, table 1 indicating multiple inosines positioned at 7-12 from 3’ end);
(b) performing a multiplex amplification reaction comprising at least two cycles of primer annealing, primer extension and denaturation by using the at least three primer pairs: wherein the reaction generates amplification products with reduced primer dimer formation (see entire document, at least para 0172-0179, 0162, 0184-0185, 0359-0373, 0597, Fig. 20B).
    With reference to claim 3, 17, Chun teaches that both primers in the at least one primer pair are UBPs (see at least para 0597, Fig. 20B, table 1).
   With reference to claim 4, 18, Chun teaches that either or both primers in each primer pair are UBPs (see at least para 0170-0179, table 1 (SEQ ID NO: 58-59)).
   With reference to claim 5, 19, Chun teaches that 50% of the total number of primers are UBPs (see at least para 0170-0179).
   With reference to claim 6, Chun teaches that at least one of the UBPs does not comprise a degenerate base (see at least para 0170-0179).
   With reference to claim 7, Chun teaches that at least five primer pairs are used for amplifying at least five target nucleic acid molecules (see at least para 0624, Fig. 23).
0 C or higher (see at least para 0161).
   With reference to claims 9, Chun teaches that the method exhibits a target amplification efficiency of at least 3% higher than of using primers containing naturally occurring nucleotides complementary to the target nucleic acid sequence instead of the at least one UBP (see at least para 0014, 0597-0601, Fig. 20A-B, Fig. 21A-C).
    With reference to claim 10, Chun teaches that the Ct value obtained from a reaction using a primer pair contacting the UBP in the absence of a target nucleic acid is increased by 1 or more, as compared with that using a primer pair consisting of convention primers in the absence of a target nucleic acid (see para 0597, Fig.20A-B).
    With reference to claim 13, Chun teaches that the universal base is inosine (see at least para 0170-0179, 0079, 0092-0104, 0359-0362).
  Although Chun et al. teach UBP primer having at least one inosine positioned at 3th to 6th position on 3’- end and the UBP having at least 12 nucleotides in length (see at least table 1), however, Chun did not specifically teach positioning of the universal bases at 4th to 7th position at 5’end of UBP primer nonconsecutively wherein the UBP contains at least 12 nucleotides in length.
        Christopherson et al. teach a method for detecting target nucleic acid using primers comprising noncontiguous universal bases positioned between 3’ end and 5’ end of a primer having at least 12 nucleotides in length; wherein the position of the universal base in core region ranging from 3th to 6th nucleotide at  3’-end of the primer th nucleotides at 5’ end of the primer that improves the sensitivity of amplification and increases the yield of target amplification product by enhancing mismatch tolerance  (see at least entire document, at least  paragraphs 2-3 under subheading ‘alternate primers’ on page 656, Fig. 3 indicating inosines positioned internal positions between 5’ and 3’ of UBP primers Ino1 and Ino 2). 
       It would have been prime facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the of Chun to include positioning of noncontiguous universal bases on universal base primer comprising at least 12 nucleotides in length as taught by Christopherson et al. to develop an improved method of amplifying a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation for success that the combination would improve the primer specificity to amplify a target nucleic acid because Chun and Chrisptopherson et al. teach a method for amplifying a target nucleic acid using universal base primers wherein Christopherson et al. explicitly taught  positioning of universal bases at nonconsecutive positions between 3’ and 5’ end of the primer having at least 12 nucleotides in length would improve the sensitivity of amplification and amplification product yield (see at least paragraphs 2-3 under subheading ‘alternate primers’ page 656) and such a modification of the method is considered obvious over the cited art.
B. Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 20120164692) in view of Christopherson et al. (Nucleic Acids Research, Vol. 
Chun and Christopherson et al. teach a method for amplifying at least three target nucleic acids as discussed above. However Chun and Christopherson et al. did not specifically teach said amplification in the presence of least three additional probes for detecting the presence of the target nucleic acid molecules wherein the probes comprise hybridizing sequence to the target nucleic acid molecule to be amplified and is located between the forward and reverse primer and the at least three probes do not have a universal base nucleotide.
Schroeder et al. teach a method for amplifying at least three nucleic acids comprising; amplifying a nucleic acid using different primer pairs, primer dimer compound and/or detector probes, wherein Schroeder et al. teach that the presence of detector probes suppress the formation of primer dimer side products and quantifying amplification products (see entire document, at least para 0011, 0014).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the of Chun and Christopherson et al. to include a detector probe as taught by Schroeder et al. to develop an improved method of amplifying and quantitating target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references to develop an improved method with a reasonable expectation for success that the combination would improve the specificity of amplifying a target nucleic acid and quantitating the amplification product because Schroeder et al. explicitly taught presence of detector probes in amplification of 
                                              Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637